Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor June 3d 1781
                        
                        I am sorry to inform you that one of our Messengers has been taken between this place and Morris Town. Among
                            other Dispatches he had that which your Excellency enclosed in yours of the 28th of May for the Minister of France. The
                            Enemy can gain no material information from my Letters and I Shall be happy to hear that they will be disappointed in
                            yours.
                        By Letters of the 24th of May from the Marquis de la Fayette, Lord Cornwallis had formed a junction with
                            General Arnold at Petersburg—and as a number of Transports with Troops had arrived in Hampton Roads, I take it for granted
                            they were the same which sailed from New York the 13th of May. With the most perfect respect I have the honor to be Sir
                            Your Excellency’s Most Obedient Humble Servant
                        
                            Go: Washington

                        
                    